

117 S1039 IS: To amend title 38, United States Code, to improve compensation for disabilities occurring in Persian Gulf War veterans, and for other purposes.
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1039IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve compensation for disabilities occurring in Persian Gulf War veterans, and for other purposes.1.Improving compensation for disabilities occurring in Persian Gulf War veterans(a)Reduction in threshold of eligibilitySubsection (a)(1) of section 1117 of title 38, United States Code, is amended by striking became manifest— and all that follows through the period at the end and inserting became manifest to any degree at any time.(b)Permanent extension of period of eligibility(1)In generalSuch section is amended by striking subsection (b).(2)Conforming amendmentsSuch section, as amended by paragraph (1), is further amended—(A)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and(B)in subsection (a)(2)(C), by striking under subsection (d) and inserting under subsection (c).(c)Establishing singular Disability Based QuestionnaireSuch section, as amended by subsection (b), is further amended by inserting after subsection (c) the following new subsection (d):(d)The Secretary shall develop a Disability Benefits Questionnaire (DBQ), or successor questionnaire, such that if a Persian Gulf veteran presents with any one symptom associated with Gulf War Illness, use of such questionnaire is mandatory for health care personnel of the Department for the identification of Gulf War Illness..(d)Expansion of definition of Persian Gulf veteranSubsection (f) of such section is amended by inserting , Afghanistan, Israel, Egypt, Turkey, Syria, or Jordan after operations.(e)TrainingSuch section is amended by adding at the end the following new subsection:(i)(1)The Secretary shall take such actions as may be necessary to ensure that health care personnel of the Department are appropriately trained to effectively carry out this section.(2)Not less frequently than once each year, the Secretary shall submit to Congress a report on the actions taken by the Secretary to carry out paragraph (1)..